[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO DISMISS
The Motion to Dismiss the Verified Complaint seeking a temporary and permanent injunction is granted.
The plaintiff has failed to exhaust his administrative remedies and he has adequate remedies at law.
Plaintiff's reference to Doe v. Statewide GrievanceCommittee, 41 Conn. App. 671 (1996) is inapplicable since the Committee referred the matter to the Review Committee within 120 days of the reference by the Panel to the Committee. The Doe case points out that section 51-90g(c) controls the subcommittee action and is not jurisdictional.
The plaintiff's action is more in the nature of an appeal from an interlocutory ruling and is premature. He has adequate rights of appeal from any future action by the subcommittee and/or the committee.
In the opinion of this court jurisdiction to hear the motion attached when the Verified Complaint was filed in court.
Hale, Judge Trial Referee